Order entered February 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01175-CV

                             STEVEN D. CATHCART, Appellant

                                                   V.

                            DEWIGHT JONES, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 98750-422

                                            ORDER
       Before the Court is appellant’s February 14, 2019 motion for appointment of counsel.

This Court does not appoint counsel and will take no action on the motion. However, we

DIRECT the Clerk of the Court to send appellant a copy of the required Docketing Statement

along with a copy of the pamphlet explaining the Pro Bono Program created by the Dallas

Volunteer Attorney Program and Dallas Bar Association’s Appellate Law Section Pro Bono

Committee. Appellant may ask to be considered for participation in the Program when he

completes and returns the required Docketing Statement.

       On our own motion, we EXTEND the deadline for filing appellant’s brief and ORDER

the brief be filed no later than March 22, 2019.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE